FILED
                           NOT FOR PUBLICATION
                                                                               OCT 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

CHRISTOPHER PHELPS, Personal                     No. 20-35179
Representative For the Estate of Bodhi
Phelps,                                          D.C. No. 3:18-cv-00854-IM

              Plaintiff-Appellee,
                                                 MEMORANDUM*
 v.

KEVIN CARLSON; GAVIN SASSER,

              Defendants-Appellants,

 and

CITY OF GRESHAM, by and through the
Gresham Police Department,

              Defendant.


                    Appeal from the United States District Court
                              for the District of Oregon
                    Karin J. Immergut, District Judge, Presiding

                      Argued and Submitted October 26, 2020
                                Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Defendants Kevin Carlson and Gavin Sasser ("Defendants"), who are police

officers in Gresham, Oregon, timely appeal the denial of summary judgment on the

ground of qualified immunity in Plaintiff Christopher Phelps’s lawsuit brought

under 42 U.S.C. § 1983, which stems from Defendants’ fatal shooting of Bodhi

Phelps ("Phelps"), Plaintiff’s son. Reviewing the district court’s determination of

official immunity de novo and viewing the facts in the light most favorable to

Plaintiff, Tuuamalemalo v. Greene, 946 F.3d 471, 476 (9th Cir. 2019) (per curiam),

we reverse.

      1. To the extent that Defendants ask us to decide "whether or not the

evidence in the pretrial record was sufficient to show a genuine issue of fact for

trial," we lack jurisdiction. Foster v. City of Indio, 908 F.3d 1204, 1210 (9th Cir.

2018) (per curiam) (quoting Johnson v. Jones, 515 U.S. 304, 307 (1995)). But

Defendants also ask us to decide, after resolving all factual disputes in Plaintiff’s

favor, whether they violated clearly established law. On that second, and

dispositive, issue, our jurisdiction is beyond challenge. Plumhoff v. Rickard, 572

U.S. 765, 773 (2014).

      2. Even if a reasonable jury could conclude that Defendants fired too

quickly and, thereby, used lethal force unjustifiably, no clearly established law

gave Defendants notice that what they did violated Phelps’s Fourth Amendment


                                           2
right against excessive force. On May 24, 2016, the date of the shooting, clearly

established law did not put every reasonable officer on notice that it was

unreasonable to shoot a suspect fleeing from a violent crime after that suspect

stopped at a dark dead end and then displayed a "shiny object" in his hand, even if

that object turned out to be a cell phone.1 See S.B. v. Cnty. of San Diego, 864 F.3d

1010, 1015 (9th Cir. 2017) (holding that, although the law "do[es] not require a

case directly on point, . . . existing precedent must have placed the statutory or

constitutional question beyond debate" (quoting Mullenix v. Luna, 577 U.S. 7, 11

(2015) (per curiam))). The only cases that Plaintiff cites—Tennessee v. Garner,

471 U.S. 1, 3–4 (1985), in which police shot and killed an unarmed, fleeing

burglary suspect to prevent his escape, and Graham v. Connor, 490 U.S. 386, 389

(1989), in which police used physical force on a diabetic in need of sugar after

mistaking him for a drunken man—involved facts quite different from those here.

See S.B., 864 F.3d at 1015 (holding that Garner and Graham do not create clearly




      1
         Because of this case’s procedural posture, we cannot "simply accept"
Defendants’ testimony that Phelps moved toward Carlson and raised at least one
knife. Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994). We also must view in
the light most favorable to Plaintiff witnesses’ testimony that they either saw
Phelps with a different knife that night or heard Defendants say "drop the knife"
before or after the shooting. Tuuamalemalo, 946 F.3d at 476.

                                           3
established law "outside an obvious case" (quoting White v. Pauly, 137 S. Ct. 548,

552 (2017))).

      Moreover, Plaintiff presented at summary judgment only argument and

speculation, rather than material that could be "presented in a form that would be

admissible in evidence," Fed. R. Civ. P. 56(c)(2), to undermine the official ballistic

and autopsy reports. Even within the confines of our constrained review, that is

insufficient. See Foster, 908 F.3d at 1217–18 (holding that a "bare allegation

alone, without any evidence in the record," cannot support a denial of summary

judgment on the ground of qualified immunity).

      We hold that Defendants are entitled to qualified immunity and, therefore, to

a judgment in their favor.

      REVERSED AND REMANDED.




                                          4